 


 HR 534 ENR: U.S. Wants to Compete for a World Expo Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 534 
 
AN ACT 
To require the Secretary of State to take such actions as may be necessary for the United States to rejoin the Bureau of International Expositions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the U.S. Wants to Compete for a World Expo Act. 2.FindingsCongress finds the following:
(1)The Bureau of International Expositions (BIE) is the organization responsible for governing World Fairs and International Expositions. (2)Section 1(a) of Public Law 91–269 (22 U.S.C. 2801(a)) found that international expositions . . . have a significant impact on the economic growth of the region surrounding the exposition and . . . are important instruments of national policy.
(3)The United States has not been an active member of the BIE since 2001. (4)State and local governments and private entities in the United States have continued to participate in international expositions held in foreign countries as a means of promoting United States exports and creating jobs, but face significantly higher costs for such participation because the United States is not an active member.
(5)State and local governments and private entities in the United States have expressed interest in an international exposition being hosted in the United States, but the bid of a United States city, region, or State to host an international exposition is unlikely to be successful if the United States is not a member of the BIE. 3.Sense of CongressIt is the sense of Congress that—
(1)the United States should rejoin the BIE immediately to promote domestic job creation, global branding, and tourism to the United States; and (2)the Secretary of State, in partnership with the Secretary of Commerce, State and local governments, and private and non-profit entities, should take all necessary steps to facilitate the timely submission of a request to rejoin the BIE.
4.Authorization
(a)In generalThe Secretary of State is authorized to take such actions as the Secretary determines necessary for the United States to rejoin and maintain membership in the BIE. (b)Authorization To accept private contributionsIn addition to funds otherwise available to the Secretary to carry out this section, the Secretary is authorized to accept contributions for such purpose.
(c)NotificationThe Secretary of State shall notify the Committees on Foreign Affairs and Appropriations of the House of Representatives and the Committees on Foreign Relations and Appropriations of the Senate upon taking any action under subsection (a). 5.Continuation of prohibition on use of Federal funds for world's fair pavilions and exhibits (a)Continuation of prohibitionNothing in this Act may be construed to authorize any obligation or expenditure prohibited by section 204 of the Admiral James W. Nance and Meg Donovan Foreign Relations Authorization Act, Fiscal Years 2000 and 2001 (22 U.S.C. 2452b) (relating to limitations on the obligation or expenditure of funds by the Department of State for a United States pavilion or exhibit at an international exposition or world’s fair registered by the BIE).
(b)Prohibition on solicitation of fundsSection 204(b)(1)(C) of the Admiral James W. Nance and Meg Donovan Foreign Relations Authorization Act, Fiscal Years 2000 and 2001 (22 U.S.C. 2452b(b)(1)(C)) is amended by inserting after expositions the following: , except that no employees of the Department of State may, in their official capacity, solicit funds to pay expenses for a United States pavilion or other major exhibit at any international exposition or world’s fair registered by the Bureau of International Expositions.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 